The Attorney         General of Texas

 JIM MAlTOX                                          July 17, 1986
 Attorney General



 Supreme Court Building          Honorable Michael .J..
                                                      Guarino        Opinion No.   .JM-524
 P. 0. Box 12548
 Austin, TX. 7871% 2548
                                 Criminal District Mtorney
 512/4752Wl                      405 County Courthouse               Re: Whether purchases for a county
 Telex 91QrS74.1367              Galveston, Texas   77550            health district must be made by
 Telecopier  512f475-0258                                            the county purchasing agent

 714 Jackson, Suite 700
                                 Dear Mr. Guarino:
 Dallas, TX. 75202-4506
 2141742-8944                         You have aslwd whether the Galveston County Health District is
                                 required to comply with article 1580, V.T.C.S.. in purchasing
                                 materials and supp,Liesfor the health district.
 4824 Alberta Ave.. Suite 180
 El Paso, TX. 798052793
 915/533aS4                           You inform ~$8 that Galveston County entered into an agreement
                                 with other local lwlitical entities within the county to organize a
                                 health district pu,rsuantto article 4436b, V.T.C.S. The cooperative
pY     Texas, Suite 700          agreement among it3 members provides as follows:
     ,ston, TX. 77002-311 I
 I ~Jl2255888
                                          In the purchase of all services, equipment and
                                          materials, the Board shall adhere to the applic-
 606 Broadway, Suite 312                  able strkute(s) which governs counties for the
 Lubbock. TX. 79401.3479                  purchase of services, equipment and materials,
 8081747.5238
                                          although the Board is not required to use the
                                          services of the County Purchasing Agent or County
 4309 N. Tenth, Suite B                   Auditor.
 McAllen. TX. 78501-1685
 512f882.4547                         Article 1580, V.T.C.S.. provides as follows:

 200 Main Plaza, Suite 400                 Section 1.. (a) In all counties of this state
 San Antonio,   TX. 70205.2797             having a population of seventy-four thousand
 51212254191                               (74,000) or more inhabitants according to the last
                                           preceding Federal Census, a majority of a Board
 An Equal Opportunity/
                                           composed 'ofthe judges of the District Courts and
 Affirmative Action Employer               the County Judge of such county, may appoint a
                                           suitable person who shall act as the county pur-
                                           chasing agent for such county, who shall hold
                                           office, unless removed by said judges, for a
                                           period of two (2) years, or until his successor is
                                           appointed and qualified, who shall execute a bond
                                           in the sum of Five Thousand Dollars ($5.000), pay-
                                           able to said county, for,the faithful performance
                                           of his du,ties.




                                                          p. 2407
Honorable Michael J. Guarins)- Page 2   (JM-524)


                                                                         -,


            (b) It shall 'x the duty of such agent to make
         all purchases for such county of all supplies,
         materials and eql;ipmentrequired or used by such
         county or by a subdivision, officer, or employee
         thereof, exceptin& such purchases as may by law be
         required to be made by competitive bid, and to
         contract for all Repairs to property used by such
         county, its subdi&ions,   officers, and employees,
         except such as by-Law are required to be contract-
         ed for by competitive bid. All purchases made by
         such agent shall ge paid for by warrants drawn by
         the county auditor on the county treasurer of such
         county as in the manner now provided by law.

             (c) It shall be unlawful for any person, firm
          or corporation, ether than such purchasing agent,
          to purchase any f,upplies,materials and equipment
          for, or to contract for any repairs to property
          used by, such county or subdivision, officer, or
          employee thereof, ;andno warrant shall be drawn by
          the county auditor or honored by the county
          treasurer of such county for any purchases except
          by such agent and those made by competitive bid as
          now provided by law; provided that the county pur-
          chasing agent may :lawfullycooperate with the pur-
          chasing agent for any incorporated city or cities
          in such county to :purchasesuch items in volume as
          may be necessary and the County Treasurer shall
          honor any warrant drawn by the county auditor to
          reimburse any city purchasing agent making such
          purchase for the county. (Emphasis added).

The Galveston County purchasing agent maintains that article 1580
requires that all purchases of supplies and materials for the health
district should also be made through his office. We disagree with
this assertion.

     Article 4436b, V.T.C.:;., the Local Public Health Reorganization
Act, was enacted in 1983 by the Sixty-eighth Legislature to repeal
sixteen existing statutes relating to city and county health officers,
and to establish intergovernmental health departments. See V.T.C.S.
art. 4436b, $1.02; see also Bill Analysis to S.B. No. 109, prepared
for Committee on Public Health, filed in Bill File to S.B. No. 109,
Legislative Reference Library. Art. IV of the Local Public Health
Reorganization Act allows a county and one or more incorporated
municipalities in the county to establish a public health district.
Art. 4436b. 814.01-4.09. Yhe members of the district must prepare a
written instrument that governs its financial administration. Art.
4436b. 04.03(l).




                                p. 2408
Honorable Michael J. Guariro - Page 3     (JM-524)




     We think that the authority of the members to contract in regard
to the financial administrr~tionof the district permits them to agree
to make purchases without the services of the county purchasing agent.

                              SUMMARY

            Then Galveston County Health District is an
         independent political subdivision of the state,
         and is specifically authorized by article 4436b.
         V.T.C.S., to perform public health functions
         within Galveston County. It has the discretion to
         determine whether to utilize the services of the
         county purchasing agent in accordance with article
         1580, V.T.C.S.




                                          JIM     MATTOX
                                          Attorney General of Texas

JACK HIGHTOWER
First Assistant Attorney General

NARY KELLER
Executive Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Tony Guillory
Assistant Attorney General




                                p. 2409